           Case 4:18-cv-03451-JST Document 63 Filed 04/29/20 Page 1 of 4




 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2   kwesley@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 3   mvenezia@bgrfirm.com
   Milin Chun (State Bar No. 262674)
 4   mchun@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697

 7 Attorneys for Plaintiff
   Atari Interactive, Inc.
 8

 9                                  UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

11

12 ATARI INTERACTIVE, INC.,                      Case No. 4:18-cv-03451-JST
                                                 [Related to Case Nos. 3:18-cv-03843-JST; 3:18-
13                     Plaintiff,                cv-04115; 4:18-cv-04949-JST; and 4:19-cv-
                                                 00264-JST]
14               vs.

15 REDBUBBLE, INC.,                              PLAINTIFF ATARI INTERACTIVE INC.’S
                                                 ADMINISTRATIVE MOTION FOR LEAVE
16                     Defendant.                TO FILE UNDER SEAL PORTIONS OF ITS
                                                 MOTION FOR SUMMARY JUDGMENT
17                                               PURSUANT TO L.R. 79-5
     AND RELATED ACTIONS
18
                                                 Judge:    Hon. Jon S. Tigar
19                                               Date:     July 8, 2020
                                                 Time:     2:00 pm
20                                               Crtrm.:   9

21

22

23

24

25

26
27

28
     1532322.1                                                       Case No. 4:18-cv-03451-JST
     PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
           Case 4:18-cv-03451-JST Document 63 Filed 04/29/20 Page 2 of 4




 1               Pursuant to Local Rules 79-5 and 7-11, Plaintiff Atari Interactive, Inc. (“Atari”) hereby

 2 submits its Administrative Motion for Leave to File Under Seal Portions of its Motion for

 3 Summary Judgment (the “Administrative Motion”).

 4               This Administrative Motion is being made because Atari seeks to use evidence in support

 5 of its Motion for Summary Judgment designated as “Confidential” by Redbubble, Inc.

 6 (“Redbubble”) pursuant to this matter’s Stipulated Protective Order. (Dkt. No. 54.) This

 7 Administrative Motion is further being made because Atari seeks to use evidence in support of its

 8 Motion for Summary judgment that includes its own trade secrets, commercially sensitive

 9 information, and agreements subject to confidentiality provisions.

10               Redbubble designated the following deposition transcripts and exhibits as “Confidential”

11 (the “Redbubble-Designated Materials”):

12                     The chart produced by Redbubble, attached as Exhibit A-2 to the Declaration of
                        Keith J. Wesley in Support of Atari’s Motion for Summary Judgment (the “Wesley
13                      Decl.”)

14                     Excerpts from the deposition of Arnaud Deshais, attached as Exhibit B to the
                        Wesley Decl.;
15
                       Excerpts and exhibits 1044, 1049, and 1054 from the deposition of James N. Toy,
16                      attached as Exhibit D to the Wesley Decl.

17 (Declaration of Matthew L. Venezia in Support of Administrative Motion for Leave to File

18 Documents Under Seal (“Venezia Decl. ISO Seal.”), ¶ 3.)
19               Further, the following documents contain Atari’s trade secrets, commercially sensitive

20 information, and agreements subject to confidentiality provisions (the “Atari Confidential

21 Materials):

22                     The Declaration of Frederic Chesnais (“Chesnais Decl.”), ¶ 20, which contains
                        commercially sensitive information concerning Atari’s licensing revenue.
23
                       Exhibit E to the Chesnais Decl., which includes Atari’s licensing agreements with
24                      third-party apparel companies—such agreements including express confidentiality
                        agreements and including Atari’s trade secrets and commercially sensitive
25                      information.

26 (Venezia Decl. ISO Seal, ¶¶ 4.)
27               Submitted herewith is the Venezia Decl. ISO Seal, which establishes that Redbubble

28 designated the Redbubble-Designated Materials as “Confidential” pursuant to the Stipulated
     1532322.1                                                       Case No. 4:18-cv-03451-JST
                                               -1-
     PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
           Case 4:18-cv-03451-JST Document 63 Filed 04/29/20 Page 3 of 4




 1 Protective Order, and further establishes good cause for filing the Atari Confidential Materials

 2 under seal. (Id. at ¶¶ 3, 4, 6.) Pursuant to this Administrative Motion, Atari seeks leave to file

 3 under seal the Redbubble-Designated Materials, the Atari Confidential materials, and the portions

 4 of its Motion for Summary Judgment where the foregoing materials are quoted and/or

 5 paraphrased.

 6               To Atari’s knowledge, Redbubble does not oppose this application to file under seal. (Id. at

 7 ¶ 7.)

 8 Dated: April 29, 2020                           BROWNE GEORGE ROSS LLP
                                                      Keith J. Wesley
 9                                                    Matthew L. Venezia
10                                                    Milin Chun

11                                                 By:          /s/Matthew L. Venezia
                                                                Matthew L. Venezia
12                                                  Attorneys for Plaintiff Atari Interactive, Inc.
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     1532322.1                                                       Case No. 4:18-cv-03451-JST
                                               -2-
     PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
           Case 4:18-cv-03451-JST Document 63 Filed 04/29/20 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2                I hereby certify that on this 29th day of April, 2020, I electronically filed the foregoing

 3 PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION FOR LEAVE

 4 TO FILE UNDER SEAL PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT

 5 PURSUANT TO L.R. 79-5 with the Clerk of the Court using the CM/ECF system which will

 6 send notification of such filing to the following:

 7                                                 SERVICE LIST
 8                                Atari Interactive, Inc. v. Redbubble Inc.
                   U.S.D.C. N.D. CA, Oakland Division Case No. 4:18-CV-03451-JST
 9               [Related to Case Nos. 3:18-cv-03843-JST; 3:18-cv-04115; 4:18-cv-04949-
                                                     JST;
10                                         and 19-cv-00264-JST]
11

12          Kenneth B. Wilson                                     Attorneys for Defendant
            COASTSIDE LEGAL                                       Redbubble, Inc.
13          455 1st Avenue
            Half Moon Bay, CA 94019
14          Tel: (650)440-4211
            Fax: (650)440-4851
15          ken@coastsidelegal.com
16
            Jonathan M. Masur                                     Attorneys for Defendant
17          Zachary S. Davidson                                   Redbubble, Inc.
            ZUBER LAWLER &
18            DEL DUCA LLP
            2000 Broadway Street, Suite 154
19          Redwood City, California 94063
            Telephone: (650) 434-8538
20          Email: jmasur@zuberlawler.com
                    zdavidson@zuberlawler.com
21
                       Debora Sanfelippo
22                     dsanfelippo@zuberlawler.com
23

24

25

26
27                                                           Andrea A. Augustine
28
     1532322.1                                                       Case No. 4:18-cv-03451-JST
                                               -3-
     PLAINTIFF ATARI INTERACTIVE INC.’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               PORTIONS OF ITS MOTION FOR SUMMARY JUDGMENT PURSUANT TO L.R. 79-5
